      Case 2:19-cv-00249-JTR     ECF No. 16    filed 08/31/20   PageID.929 Page 1 of 17




 1
                                                                                FILED IN THE
 2                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 3
                                                                       Aug 31, 2020
 4                           UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK


 5                      EASTERN DISTRICT OF WASHINGTON
 6
 7   ALICIA M.,                                    No. 2:19-CV-0249-JTR
 8
                  Plaintiff,                       ORDER GRANTING, IN PART,
 9                                                 PLAINTIFF’S MOTION FOR
10                      v.                         SUMMARY JUDGMENT AND
                                                   REMANDING FOR ADDITIONAL
11   ANDREW M. SAUL,                               PROCEEDINGS
12   COMMISSIONER OF SOCIAL
     SECURITY,
13
14                Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   No. 13, 14. Attorney David L. Lybbert represents Alicia M. (Plaintiff); Special
18   Assistant United States Attorney Lisa Goldoftas represents the Commissioner of
19   Social Security (Defendant). The parties have consented to proceed before a
20   magistrate judge. ECF No. 7. After reviewing the administrative record and the
21   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
22   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
23   REMANDS the matter to the Commissioner for additional proceedings pursuant to
24   42 U.S.C. § 405(g).
25                                       JURISDICTION
26         Plaintiff filed applications for Disability Insurance Benefits and
27   Supplemental Security Income in June 2016, alleging disability since March 2,
28   2016, due to vertebra fractures (several body traumas spine); migraines; nine


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
      Case 2:19-cv-00249-JTR       ECF No. 16   filed 08/31/20   PageID.930 Page 2 of 17




 1   shattered vertebra, three compressed; back pain; eight broken ribs; punctured liver;
 2   punctured lung; chronic pain in joints; anxiety attacks; depression; hernias, five
 3   hernia repairs; and traumatic brain trauma. Tr. 337, 339, 365. The applications
 4   were denied initially and upon reconsideration. Administrative Law Judge (ALJ)
 5   Kimberly Boyce held a hearing on December 5, 2017, Tr. 47-86, and issued an
 6   unfavorable decision on June 18, 2018, Tr. 24-41. The Appeals Council denied
 7   Plaintiff’s request for review on May 22, 2019. Tr. 1-6. The ALJ’s June 2018
 8   decision thus became the final decision of the Commissioner, which is appealable
 9   to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for
10   judicial review on July 18, 2019. ECF No. 1.
11                                 STATEMENT OF FACTS
12         Plaintiff was born on December 5, 1979, Tr. 53, and was 36 years old on the
13   alleged onset date, March 2, 2016. She completed two years of college, earning an
14   associate degree in 2015. Tr. 53-54, 366. Plaintiff testified at the administrative
15   hearing on December 5, 2017, that she worked part-time watching her nieces and
16   nephews while attending community college between 2013 and 2015. Tr. 54-55,
17   62-63. Plaintiff’s disability report indicates she also has past work as a compliance
18   clerk, a massage therapist, an office manager, and a personal assistant. Tr. 367.
19   Plaintiff’s disability report indicates she stopped working in 2011 because of her
20   conditions. Tr. 366.
21         Plaintiff testified at the administrative hearing that her physical problems
22   were caused by car accidents. Tr. 64. She suffered fractured vertebras and ribs
23   and incurred multiple hernias. Tr. 64. She stated, as a result, she has limited range
24   of motion in her neck and experiences severe headaches two to three times a week.
25   Tr. 65. She indicated she also has muscle spasms in her back and stomach. Tr. 67.
26   Plaintiff reported she had been prescribed several different narcotic medications
27   for her pain throughout the years and, at the time of the hearing, took pain pills five
28   times a day. Tr. 59-60, 67.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
      Case 2:19-cv-00249-JTR      ECF No. 16     filed 08/31/20   PageID.931 Page 3 of 17




 1         Plaintiff stated she was only able to walk about a block and a half before
 2   needing to sit or lie down, stand in one place for five minutes before needing to sit
 3   or lie down, sit for 15 to 30 minutes before needing to switch positions, and carry
 4   no more weight than a gallon of milk. Tr. 68-69, 74. She indicated her physical
 5   symptoms prevented her from doing any household chores about three times a
 6   week. Tr. 76.
 7         With respect to her mental health, Plaintiff testified she has experienced
 8   depression and anxiety since her 2011 automobile accidents. Tr. 70. She indicated
 9   she had flashbacks of the accidents and resultant difficulty with sleep at night, as
10   well as problems with focus and concentration. Tr. 70-71, 75. She reported taking
11   anti-anxiety medication three times a day. Tr. 71.
12                                STANDARD OF REVIEW
13         The ALJ is responsible for determining credibility, resolving conflicts in
14   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
15   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
16   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
17   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
18   only if it is not supported by substantial evidence or if it is based on legal error.
19   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
20   defined as being more than a mere scintilla, but less than a preponderance. Id. at
21   1098. Put another way, substantial evidence is such relevant evidence as a
22   reasonable mind might accept as adequate to support a conclusion. Richardson v.
23   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
24   rational interpretation, the Court may not substitute its judgment for that of the
25   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
26   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
27   administrative findings, or if conflicting evidence supports a finding of either
28   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
       Case 2:19-cv-00249-JTR    ECF No. 16    filed 08/31/20   PageID.932 Page 4 of 17




 1   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 2   supported by substantial evidence will be set aside if the proper legal standards
 3   were not applied in weighing the evidence and making the decision. Brawner v.
 4   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
 5                      SEQUENTIAL EVALUATION PROCESS
 6         The Commissioner has established a five-step sequential evaluation process
 7   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
 8   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
 9   proof rests upon the claimant to establish a prima facie case of entitlement to
10   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
11   claimant establishes that a physical or mental impairment prevents the claimant
12   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
13   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
14   shifts to the Commissioner to show (1) the claimant can make an adjustment to
15   other work; and (2) the claimant can perform specific jobs that exist in the national
16   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (9th
17   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
18   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
19                           ADMINISTRATIVE DECISION
20         On June 18, 2018, the ALJ issued a decision finding Plaintiff was not
21   disabled as defined in the Social Security Act.
22         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
23   activity since March 2, 2016, the alleged onset date. Tr. 27.
24         At step two, the ALJ determined Plaintiff had the following severe
25   impairments: traumatic brain injury (TBI), an affective disorder, an anxiety
26   disorder, a personality disorder, and degenerative disc disease. Tr. 28.
27   ///
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
       Case 2:19-cv-00249-JTR    ECF No. 16    filed 08/31/20   PageID.933 Page 5 of 17




 1         At step three, the ALJ found Plaintiff did not have an impairment or
 2   combination of impairments that meets or medically equals the severity of one of
 3   the listed impairments. Tr. 28.
 4         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
 5   Plaintiff could perform light exertion level work with the following limitations:
 6   she could stand and/or walk for about four hours and sit for about six hours in an
 7   eight-hour workday with normal breaks; she could never climb ladders, ropes or
 8   scaffolds, work at unprotect heights or in proximity to hazards, such as heavy
 9   machinery and dangerous moving parts; she could occasionally climb ramps and
10   stairs, stoop, kneel, crouch, and crawl; she could perform work in which
11   concentrated exposure to extreme cold, heat or vibration was not present; in order
12   to meet ordinary and reasonable employer expectations, she could understand,
13   remember and carry out unskilled, routine and repetitive work that could be
14   learned by demonstration, and in which tasks to be performed were predetermined
15   by the employer; she could cope with occasional work setting change and
16   occasional interaction with supervisors; she could work in proximity to coworkers,
17   but not in a team or cooperative effort; and she could perform work that did not
18   require interaction with the general public as an essential element of the job, but
19   occasional incidental contact was not precluded. Tr. 30.
20         At step four, the ALJ found Plaintiff was not able to perform any of her past
21   relevant work. Tr. 39-40.
22         At step five, the ALJ determined that, based on the testimony of the
23   vocational expert, and considering Plaintiff’s age, education, work experience, and
24   RFC, Plaintiff was capable of making a successful adjustment to other work that
25   exists in significant numbers in the national economy, including the jobs of
26   production assembler, electronics worker, and mail clerk. Tr. 40-41.
27   ///
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
      Case 2:19-cv-00249-JTR      ECF No. 16    filed 08/31/20   PageID.934 Page 6 of 17




 1         The ALJ thus concluded Plaintiff was not under a disability within the
 2   meaning of the Social Security Act at any time from March 2, 2016, the alleged
 3   onset date, through the date of the ALJ’s decision, June 18, 2018. Tr. 40.
 4                                          ISSUES
 5         The question presented is whether substantial evidence supports the ALJ’s
 6   decision denying benefits and, if so, whether that decision is based on proper legal
 7   standards.
 8         Plaintiff raises the following issues on review: (1) Did the ALJ err in
 9   improperly rejecting the opinions of Plaintiff’s treating and examining providers;
10   (2) Did the ALJ err in improperly rejecting Plaintiff’s subjective complaints;
11   (3) Did the ALJ err in failing to meet her burden at step five, to identify specific
12   jobs, available in significant numbers, which Plaintiff could perform in light of her
13   specific functional limitations; and (4) Did the ALJ err in failing to consider
14   Chronic Pain and Fibromyalgia as severe conditions and factor them into the
15   overall determination of limitations? ECF No. 13 at 9-10.
16                                      DISCUSSION
17   A.    Medical Opinion Evidence
18         Plaintiff argues the ALJ erred by failing to properly consider the medical
19   opinion evidence of record. Plaintiff specifically asserts the ALJ erred by rejecting
20   the opinions of treating doctor Randel Bunch, M.D., and examining medical
21   professional Thomas Genthe, Ph.D., and instead relying on the opinions of
22   nonexamining state agency medical consultants. ECF No. 13 at 11-15.
23         In a disability proceeding, the courts distinguish among the opinions of three
24   types of acceptable medical sources: treating physicians, physicians who examine
25   but do not treat the claimant (examining physicians) and those who neither
26   examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81
27   F.3d 821, 830 (9th Cir. 1996). A treating physician’s opinion carries more weight
28   than an examining physician’s opinion, and an examining physician’s opinion is


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
      Case 2:19-cv-00249-JTR      ECF No. 16    filed 08/31/20   PageID.935 Page 7 of 17




 1   given more weight than that of a nonexamining physician. Benecke v. Barnhart,
 2   379 F.3d 587, 592 (9th Cir. 2004); Lester, 81 F.3d at 830. The Ninth Circuit has
 3   held that “[t]he opinion of a nonexamining physician cannot by itself constitute
 4   substantial evidence that justifies the rejection of the opinion of either an
 5   examining physician or a treating physician.” Lester, 81 F.3d at 830; Pitzer v.
 6   Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990) (finding a nonexamining doctor’s
 7   opinion “with nothing more” does not constitute substantial evidence).
 8          In weighing the medical opinion evidence of record, the ALJ must make
 9   findings setting forth specific, legitimate reasons for doing so that are based on
10   substantial evidence in the record. Magallanes v. Bowen, 881 F.2d 747, 751 (9th
11   Cir. 1989). The ALJ must also set forth the reasoning behind his or her decisions
12   in a way that allows for meaningful review. Brown-Hunter v. Colvin, 806 F.3d
13   487, 492 (9th Cir. 2015).
14         On July 22, 2017, state agency physician Guillermo Rubio, M.D. reviewed
15   the record and opined that Plaintiff could perform light exertion level work
16   (occasionally lift and/or carry 20 pounds and frequently lift and/or carry 10
17   pounds) and stand and/or walk and sit (with normal breaks) about six hours in an
18   eight hour workday with some postural and environmental restrictions. Tr. 188-
19   189. Also on July 22, 2016, reviewer John D. Gilbert, Ph.D., found Plaintiff was
20   capable of understanding and remembering simple one to three step repetitive
21   tasks, would have interruptions in concentration, persistence and pace at times due
22   to subjective perception of pain and psychological symptoms, and would retain the
23   ability to carry out routine labor within customary tolerances during a normal
24   workday and workweek. Tr. 190. He determined Plaintiff was able to interact
25   with the public on an occasional/superficial basis and that interactions with
26   supervisors and coworkers could occur on a more frequent basis. Tr. 191.
27         Nonexamining state agency consultant Howard Platter, M.D., opined on
28   November 25, 2016, that Plaintiff could perform light exertion level work


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
      Case 2:19-cv-00249-JTR     ECF No. 16     filed 08/31/20   PageID.936 Page 8 of 17




 1   (occasionally lift and/or carry 20 pounds and frequently lift and/or carry 10
 2   pounds) and stand and/or walk for four hours and sit (with normal breaks) about
 3   six hours in an eight hour workday with some postural and environmental
 4   restrictions. Tr. 219-221. On November 21, 2016, reviewer Jerry Gardner, Ph.D.,
 5   determined Plaintiff was capable of understanding and remembering simple one to
 6   three step instructions without difficulty as well as some more detailed tasks and
 7   capable of persisting at routine simple tasks in at least two-hour intervals. Tr. 221-
 8   222. He opined Plaintiff’s concentration, persistence and pace were intermittently
 9   limited by pain and psychological symptoms, but not so as to preclude productive
10   activity in a competitive employment environment. Tr. 222. He limited Plaintiff
11   to occasional interaction with the public, coworkers and supervisors and indicated
12   she would work best in a stable, low pressure setting. Tr. 223.
13         A few months prior to the alleged onset date (March 2, 2016), in contrast to
14   the opinions of the above nonexamining medical professionals, examining medical
15   professional J. Brooke Sjostrom, M.S., LMHC, opined that Plaintiff had several
16   marked and moderate limitations with respect to her ability to perform basic work
17   activities. Tr. 495-499. In addition, on November 16, 2015, Randel S. Bunch,
18   M.D., Plaintiff’s treating physician, completed a physical functional evaluation
19   form and found that as a result of Plaintiff’s back pain, joint pain, neck pain and
20   abdominal pain, she was restricted to sedentary level work (lifting 10 pounds
21   maximum). Tr. 503-504.
22         After the alleged onset date, on May 17, 2016, Thomas Genthe, Ph.D.,
23   completed a psychological/psychiatric evaluation of Plaintiff. Tr. 564-572.
24   Plaintiff reported her highest education level as attaining her GED and indicated
25   she last worked in 2012 as a personal assistant for an insurance company. Tr. 565.
26   Dr. Genthe diagnosed major depressive disorder, unspecified; other specified
27   anxiety disorder; and other specified personality disorder (with borderline
28   features), Tr. 566, and checked boxes indicating Plaintiff was markedly impaired


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
      Case 2:19-cv-00249-JTR      ECF No. 16    filed 08/31/20   PageID.937 Page 9 of 17




 1   in her abilities to maintain appropriate behavior in a work setting and complete a
 2   normal work day and work week without interruptions from psychologically based
 3   symptoms, Tr. 567. Dr. Genthe completed another psychological/psychiatric
 4   evaluation of Plaintiff on October 3, 2017. Tr. 737-745. Plaintiff again reported
 5   her highest education level as attaining her GED and that she last worked in 2012
 6   as a personal assistant for an insurance company. Tr. 738. Dr. Genthe diagnosed
 7   borderline intellectual functioning; major depressive disorder, unspecified; post-
 8   traumatic stress disorder; and other specified personality disorder (with borderline
 9   features), Tr. 739, and checked boxes indicating Plaintiff had several moderate and
10   marked limitations with her basic work activities, Tr. 739-740. Dr. Genthe opined
11   Plaintiff was unlikely to function adequately in a work setting until her
12   psychological symptoms had been managed more effectively. Tr. 740.
13         The ALJ noted at the administrative hearing that when Plaintiff was seen by
14   Dr. Genthe, she did not mention she had obtained an AA, only that she had a GED,
15   nor did she inform the doctor that she had worked as a caretaker for her siblings’
16   children for three years (2013-2015), only that she last worked in 2012 as a
17   personal assistant for an insurance agency. Tr. 56-57. Plaintiff was not able to
18   explain why she omitted this information, other than to state that her anxiety “gets
19   the best of me” causing her to not recall things. Tr. 57.
20         On November 22, 2017, Dr. Bunch completed a Physical Medical Source
21   Statement form for Plaintiff. Tr. 826-829. He indicated, in an eight-hour workday,
22   Plaintiff could sit for three to four hours, stand for one to two hours, walk for one
23   to two hours, and lift and carry 11 to 20 pounds seldomly and up to 10 pounds
24   occasionally. Tr. 826-827. Dr. Bunch noted several postural and environmental
25   limitations. Tr. 827-828. On the form, he circled he “agreed” Plaintiff would need
26   more than the scheduled breaks of 10 minutes or more throughout the day, would
27   likely miss work or leave early at least two to three days per month due to flare-ups
28   of symptoms, was unlikely to tolerate production level work, was likely to


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
      Case 2:19-cv-00249-JTR      ECF No. 16   filed 08/31/20   PageID.938 Page 10 of 17




 1   experience marked problems with focus and concentration for extended periods,
 2   and would need to elevate one or both legs. Tr. 828.
 3         In reaching her RFC determination, the ALJ accorded “little weight” to
 4   treating physician Bunch, examining doctor Genthe and Ms. Sjostrom, and instead
 5   accorded controlling weight to the nonexamining state agency reviewers. Tr. 32-
 6   39.
 7         While the report of Ms. Sjostrom and one of the reports of Dr. Bunch
 8   predate the alleged onset date in this case, see Fair v. Bowen, 885 F.2d 597, 600
 9   (9th Cir. 1989) (finding medical opinions that predate the alleged onset of
10   disability are of limited relevance), their opinions, coupled with the post-onset date
11   conclusions of examining physician Genthe and treating physician Bunch, indicate
12   Plaintiff’s functioning is limited to a greater extent than as expressed by the
13   nonexamining medical professionals. And, as noted above, the opinion of
14   nonexamining physicians cannot alone justify the rejection of the opinion of either
15   an examining physician or a treating physician. Lester, 81 F.3d at 830. The ALJ
16   did not cite any other medical source opinion evidence, other than the above
17   nonexamining medical professionals, in support of her conclusions with respect to
18   Plaintiff’s level of functioning.
19         The ALJ stated that the opinions of Dr. Bunch, Dr. Genthe and Ms. Sjostrom
20   were accorded “little weight” because Plaintiff’s physical exams during the period
21   at issue were generally normal and mental health treatment notes during the period
22   at issue were generally normal and did not support marked mental limitations. Tr.
23   35-39. Although the ALJ specifically mentions Plaintiff’s muscle tone and
24   strength were normal and there were no neurological deficits, Tr. 35, and that
25   various mental health findings on exam were “normal,” Tr. 37, 39, the Court finds
26   the ALJ failed to describe how particular record evidence specifically contradicted
27   the opinions of Dr. Bunch, Dr. Genthe and Ms. Sjostrom. See Brown-Hunter, 806
28   F.3d at 492 (finding the agency must set forth reasoning behind its decisions in a


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
      Case 2:19-cv-00249-JTR      ECF No. 16   filed 08/31/20   PageID.939 Page 11 of 17




 1   way that allows for meaningful review); Treichler v. Comm’r of Soc. Sec. Admin.,
 2   775 F.3d 1090, 1103 (9th Cir. 2014) (“Although the ALJ’s analysis need not be
 3   extensive, the ALJ must provide some reasoning in order for us to meaningfully
 4   determine whether the ALJ’s conclusions were supported by substantial
 5   evidence.”).
 6         Based on the foregoing, the ALJ’s rationale for discounting the reports of
 7   Dr. Bunch, Dr. Genthe and Ms. Sjostrom is not properly supported, and the
 8   opinions of the nonexamining medical professionals cannot alone justify the
 9   rejection of the opinions of the treating and examining medical professionals. The
10   Court thus finds the ALJ erred by failing to provide cogent, specific and legitimate
11   reasons, supported by substantial evidence, for rejecting their opinions. A remand
12   is required for reconsideration of the reports of Dr. Bunch, Ms. Sjostrom1 and Dr.
13   Genthe and for further development of the record.
14         B.       New Evidence
15         Plaintiff’s motion requests that the Court also take into consideration another
16   psychological/psychiatric evaluation completed by Dr. Genthe on October 20,
17   2018, after the administrative proceedings and while the matter was pending
18   review at the Appeals Council. ECF No. 13 at 9; Tr. 12-20.
19         The Appeals Council considered the new evidence and made it a part of the
20   administrative record at Tr. 12-20. See Harman v. Apfel, 211 F.3d 1172, 1179-
21   1180 (9th Cir. 2000) (stating that where claimant submitted additional materials to
22
23         1
               The Court notes Ms. Sjostrom’s report, Tr. 495-499, and Dr. Bunch’s
24   November 2015 physical functional evaluation form, Tr. 503-504, predate the
25   relevant time period in this action and are thus of limited relevance. Fair, 885 F.2d
26   at 600. On remand, the ALJ shall be instructed to review these medical reports and
27   accord them appropriate weight to the extent they are found to address Plaintiff’s
28   condition during the relevant period at issue in this matter.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
      Case 2:19-cv-00249-JTR     ECF No. 16    filed 08/31/20   PageID.940 Page 12 of 17




 1   the Appeals Council in requesting review of the ALJ’s decision, “[w]e may
 2   properly consider the additional materials because the Appeals Council addressed
 3   them in the context of denying Appellant’s request for review”); Ramirez v.
 4   Shalala, 8 F.3d 1449, 1451-1452 (9th Cir. 1993) (noting that where the Appeals
 5   Council declined to review the decision of the ALJ after examining the entire
 6   record, including new material, we considered both the ALJ’s decision and the
 7   additional materials submitted to the Appeals Council).
 8         Because this matter is being remanded for additional proceedings to remedy
 9   the ALJ’s errors as to the medical opinion evidence of record, see supra, on
10   remand, the ALJ shall consider Dr. Genthe’s October 20, 2018, report, Tr. 12-20,
11   as it relates to the period on or before the date of the ALJ’s decision.
12         C.     Plaintiff’s Subjective Complaints
13         Plaintiff contends the ALJ also erred by improperly rejecting her subjective
14   complaints. ECF No. 13 at 15-17. The Court agrees.
15         It is the province of the ALJ to make credibility determinations. Andrews,
16   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
17   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once
18   the claimant produces medical evidence of an underlying medical impairment, the
19   ALJ may not discredit testimony as to the severity of an impairment because it is
20   unsupported by medical evidence. Reddick, 157 F.3d 715, 722 (9th Cir. 1998).
21   Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting the
22   claimant’s testimony must be “specific, clear and convincing.” Smolen, 80 F.3d at
23   1281; Lester, 81 F.3d at 834. “General findings are insufficient: rather the ALJ
24   must identify what testimony is not credible and what evidence undermines the
25   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
26   918 (9th Cir. 1993).
27         The ALJ concluded Plaintiff’s medically determinable impairments could
28   reasonably be expected to cause her alleged symptoms; however, Plaintiff’s


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
      Case 2:19-cv-00249-JTR     ECF No. 16    filed 08/31/20   PageID.941 Page 13 of 17




 1   statements concerning the intensity, persistence and limiting effects of those
 2   symptoms were not entirely consistent with the medical and other evidence of
 3   record. Tr. 32.
 4         The ALJ determined that “the objective findings in this case fail to provide
 5   support for the claimant’s allegations of disabling symptoms and limitations.” Tr.
 6   32. A lack of supporting objective medical evidence is a factor which may be
 7   considered in evaluating an individual’s credibility, provided it is not the sole
 8   factor. Bunnell v. Sullivan, 347 F.2d 341, 345 (9th Cir. 1991). In assessing a
 9   Plaintiff’s testimony, an ALJ may consider whether the alleged symptoms are
10   consistent with the medical evidence; however, an ALJ may not make a negative
11   credibility finding “solely because” the claimant’s symptom testimony “is not
12   substantiated affirmatively by objective medical evidence.” Robbins v. Soc. Sec.
13   Admin., 466 F3d 880, 883 (9th Cir. 2006).
14         Here, the ALJ summarized the record evidence pertaining to Plaintiff’s
15   physical and mental impairments, Tr. 32-34, but failed to articulate what specific
16   allegation of Plaintiff was undermined by the treatment notes, evaluations and
17   reports.
18         The Ninth Circuit has determined that an ALJ errs “by making only a single
19   general statement that the claimant’s statements concerning the intensity,
20   persistence and limiting effects of these symptoms are not credible to the extent
21   they are inconsistent with the [ALJ’s RFC determination], without identifying
22   sufficiently specific reasons for rejecting the testimony, supported by evidence in
23   the case record.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015)
24   (quotation marks and citation omitted); see also Holohan v. Massanari, 246 F.3d
25   1195, 1208 (9th Cir. 2001) (holding “the ALJ must specifically identify the
26   testimony she or he finds not to be credible and must explain what evidence
27   undermines the testimony”). In Brown-Hunter, the ALJ “simply stated her non-
28   credibility conclusion and then summarized the medical evidence supporting her


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
      Case 2:19-cv-00249-JTR      ECF No. 16     filed 08/31/20   PageID.942 Page 14 of 17




 1   RFC determination,” which “is not the sort of explanation or the kind of ‘specific
 2   reasons’ we must have in order to review the ALJ’s decision meaningfully . . . [to]
 3   ensure that the claimant’s testimony was not arbitrarily discredited.” Brown-
 4   Hunter, 806 F.3d at 494. The Ninth Circuit concluded “[b]ecause the ALJ failed to
 5   identify the testimony she found not credible, she did not link that testimony to the
 6   particular parts of the record supporting her non-credibility determination. This
 7   was legal error.” Id. (citation omitted).
 8         Like the ALJ in Brown-Hunter, ALJ Boyce failed to identify how the
 9   summarized medical evidence specifically conflicted with Plaintiff’s reported
10   symptoms. The ALJ only generally stated that Plaintiff’s allegations of disabling
11   symptoms and limitations were not consistent with the objective findings of record.
12   This is not a valid, clear and convincing reason to discount subjective complaints.
13         The ALJ’s only other asserted reason for rejecting Plaintiff’s testimony is
14   that Plaintiff’s described daily activities were inconsistent with her complaints of
15   disabling symptoms and limitations. Tr. 32. Although it is well-established that
16   the nature of daily activities may be considered when evaluating a plaintiff’s
17   subjective symptoms, Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989), the ALJ
18   only generally mentions Plaintiff activities of daily living, Tr. 31-32. The ALJ did
19   not articulate in what way Plaintiff’s daily activities conflicted with her testimony.
20   This factor for discounting Plaintiff’s symptom reports is also unsupported.
21         The ALJ is responsible for reviewing the evidence and resolving conflicts or
22   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
23   1989). This Court has a limited role in determining whether the ALJ’s decision is
24   supported by substantial evidence and may not substitute its own judgment for that
25   of the ALJ even if it might justifiably have reached a different result upon de novo
26   review. 42 U.S.C. § 405(g). It is the role of the trier of fact, not this Court, to
27   resolve conflicts in evidence. Richardson, 402 U.S. at 400. However, based on
28   the foregoing, the Court concludes that the rationale provided by the ALJ for


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 14
      Case 2:19-cv-00249-JTR        ECF No. 16   filed 08/31/20   PageID.943 Page 15 of 17




 1   discounting Plaintiff’s testimony is inadequate. Therefore, Plaintiff’s subjective
 2   symptoms must be reassessed on remand. On remand, the ALJ shall reconsider
 3   Plaintiff’s statements and testimony and reassess what statements, if any, are not
 4   credible and, if deemed not credible, what specific evidence undermines those
 5   statements.
 6         D.      Severe Impairments
 7         Plaintiff also contends the ALJ erred at step two of the sequential evaluation
 8   process by failing to consider all of Plaintiff’s severe impairments. ECF No. 13 at
 9   18-19. Plaintiff specifically asserts the ALJ failed to find Plaintiff’s fibromyalgia
10   and/or chronic pain was a severe impairment. Id.
11         Plaintiff has the burden of proving that she has a severe impairment at step
12   two of the sequential evaluation process. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §
13   416.912. In order to meet this burden, Plaintiff must furnish medical and other
14   evidence that shows she has a severe impairment. 20 C.F.R. § 416.912(a). The
15   regulations, 20 C.F.R. §§ 404.1520(c), 416.920(c), provide that an impairment is
16   severe if it significantly limits one’s ability to perform basic work activities.
17         The Court notes Plaintiff’s disability report fails to mention fibromyalgia as
18   an issue causing her alleged disability. See Tr. 365. Moreover, Plaintiff did not
19   raise fibromyalgia as restricting her functionality at the time of the administrative
20   hearing. Nevertheless, Plaintiff’s treating physician Bunch mentions fibromyalgia
21   in his assessment and treatment of Plaintiff. See Tr. 595, 828.
22         Given the ALJ’s erroneous determinations regarding the medical opinion
23   evidence of record and Plaintiff’s subjective complaints and the resultant necessity
24   of a remand to remedy these defects, on remand the ALJ shall additionally
25   reexamine the severity of Plaintiff’s conditions at step two of the sequential
26   evaluation process and specifically address the impact of Plaintiff’s fibromyalgia
27   and/or chronic pain, if any.
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 15
      Case 2:19-cv-00249-JTR     ECF No. 16    filed 08/31/20   PageID.944 Page 16 of 17




 1         E.     Step Five
 2         Plaintiff contends that the ALJ erred at step five of the sequential evaluation
 3   process. ECF No. 13 at 17-18. Plaintiff argues the ALJ’s RFC and hypothetical to
 4   the vocational expert failed to account for all of her limitations as assessed by Drs.
 5   Bunch and Genthe. Id.
 6         As determined above, the ALJ erred by providing inadequate reasoning for
 7   according little weight to the opinions of Drs. Bunch and Genthe and insufficient
 8   rationale for finding Plaintiff lacked credibility. See supra. The ALJ’s RFC
 9   determination is thus not supported by substantial record evidence.
10         Plaintiff’s RFC is an administrative finding, dispositive of the case, which is
11   reserved to the Commissioner, and, by delegation of authority, to the ALJ. SSR
12   96-5p. It is the responsibility of the ALJ, not this Court, to make a RFC
13   determination. Accordingly, Plaintiff’s RFC must be redetermined, on remand,
14   taking into consideration the opinions of the medical professionals noted above, as
15   well as any additional or supplemental evidence relevant to Plaintiff’s claim for
16   disability benefits. If warranted, the ALJ shall also obtain supplemental testimony
17   from a vocational expert with respect to the new RFC determination.
18                                     CONCLUSION
19         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
20   payment of benefits. ECF No. 13 at 19-20. The Court has the discretion to remand
21   the case for additional evidence and findings or to award benefits. Smolen, 80 F.3d
22   at 1292. The Court may award benefits if the record is fully developed and further
23   administrative proceedings would serve no useful purpose. Id. Remand is
24   appropriate when additional administrative proceedings could remedy defects.
25   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
26   finds that further development is necessary for a proper determination to be made.
27         On remand, the ALJ shall reconsider Plaintiff’s physical and psychological
28   limitations. The ALJ shall reassess the opinions of Dr. Bunch, Dr. Genthe and Ms.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 16
      Case 2:19-cv-00249-JTR     ECF No. 16    filed 08/31/20   PageID.945 Page 17 of 17




 1   Sjostrom, including Dr. Genthe’s October 2018 report, Tr. 12-20, and all other
 2   medical evidence of record relevant to Plaintiff’s claim for disability benefits. The
 3   ALJ shall further develop the record by directing Plaintiff to undergo consultative
 4   physical and psychological examinations to assist the ALJ in assessing Plaintiff’s
 5   functioning during the relevant time period. The ALJ shall reevaluate Plaintiff’s
 6   subjective complaints, formulate a new RFC determination, obtain supplemental
 7   testimony from a vocational expert, if necessary, and take into consideration any
 8   other evidence or testimony relevant to Plaintiff’s disability claim.
 9         Accordingly, IT IS ORDERED:
10         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
11   GRANTED IN PART.
12         2.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
13   DENIED.
14         3.     The matter is REMANDED to the Commissioner for additional
15   proceedings consistent with this Order.
16         4.     An application for attorney fees may be filed by separate motion.
17         The District Court Executive is directed to file this Order and provide a copy
18   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
19   the file shall be CLOSED.
20         DATED August 31, 2020.
21
22                                _____________________________________
                                            JOHN T. RODGERS
23                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 17
